Title: To Thomas Jefferson from Gabriel Christie, 11 June 1807
From: Christie, Gabriel
To: Jefferson, Thomas


                        
                            Sir
                            
                            Custom House 11th June 1807
                        
                        Inclosed is a bill of lading for a Cask of Wine, which arrived here some time ago from Guadaloupe,
                            together with the Amount of Duties, and other expences, paid thereon, the vouchers, are also inclosed,   I hope by the time
                            you will receive this, it will have arrived at Washington, in good order, the amount of your debit as ⅌ acct. enclosed is $57.49/100. 
                  I have the Honor to be, Sir, y obed Servt.
                        
                            G Christie
                            
                        
                     Enclosure
                                    
                     
                        
                     
                     Thos Jefferson Esq
                     
                        
                           
                              
                              To Gabriel Christie
                              Dr
                              
                           
                           
                              1807 June 9
                              To Cash paid sundry expences on 1 Hhd Wine received from Guadaloupe ⅌ the Ship Catharine f. Wm Keel Master.—viz.
                              
                              
                           
                           
                              
                              
                                  Duties ⅌ Statement herewith
                              7.36
                              
                           
                           
                              
                              
                                  P A Gustin freight from Bordeaux to Guadalope
                              .88
                              
                           
                           
                              
                              
                                  W. Keel freight from Guadaloupe 
                              4—
                              
                           
                           
                              
                              
                                  Drayage to Wharf
                              .25
                              
                           
                           
                              
                              
                                  P A Gustin duties for duties paid by him in Guadaloupe
                              3.83
                              
                           
                           
                              
                              
                                  A Rodgers, storage
                              
                                 
                                     .75
                              
                              17 07
                           
                           
                              
                              To Cash paid R & J Oliver Freight of 4 Cases Wine ⅌ the Ship Jane from Leghorn
                              
                              
                                 40 42
                              
                           
                           
                              
                              
                              
                              57 49
                           
                        
                     
                     
                        
                     
                  
                  
               